

CONSENT AND AMENDMENT


This CONSENT AND AMENDMENT (this “Consent”) is dated as of September 24, 2019
and is entered into by and among HORIZON GLOBAL CORPORATION, a Delaware
corporation (“Borrower”), the financial institutions party to this Consent as
Lenders, and JPMORGAN CHASE BANK, N.A.., in its capacity as administrative agent
and collateral agent (“Agent”).
RECITALS
WHEREAS, the Borrower, the Agent and certain financial institutions have entered
into that certain Term Loan Credit Agreement, dated as of June 30, 2015 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.11(c) of the Credit Agreement, the Borrower is
required to prepay the Loan with the Net Proceeds of any Prepayment Event;


WHEREAS, the Borrower has provided a Notice of Prepayment dated as of September
19, 2019 (the “Notice of Prepayment”) to the Lenders indicating that a
Prepayment Event resulting from the consummation of the Share Sale and Purchase
Agreement dated as of August 16, 2019 among Cequent Bermuda Holdings Ltd,
Horizon GBP Finance LLC and Horizon Euro Finance LLC, and Hayman Pacific BidCo
Pty Ltd, (the “APAC Sale”) is expected to be consummated and that it anticipates
that the Net Proceeds therefrom will be sufficient to repay the Loans in full;


WHEREAS, the Lenders party to this Consent have requested that they be permitted
to decline a portion of the prepayment to which they would otherwise be
entitled;


WHEREAS, as consideration for the Borrower permitting the Lenders party hereto
to decline such prepayment, after giving effect to the Retiring Lender Repayment
(as defined below), the Lenders party to this Consent have agreed to amend the
Credit Agreement as provided herein, such amendments to be effective with
respect to the portion of the Term Loans as to which the prepayment was
declined;


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Consent, and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Consent have
the respective meanings set forth in the Credit Agreement.


ARTICLE II
RECITALS
The foregoing Recitals are hereby made as part of this Consent.






ARTICLE III
EXTENDED TRANCHE AND AMENDMENTS
3.01    Extended Tranche.
(a)The Lenders signatory hereto have agreed in accordance with the Notice of
Prepayment to roll on a cashless basis certain of their Loans into a new tranche
of Extended Term Loans as set forth on Schedule I to this Consent.




--------------------------------------------------------------------------------




(b)The consent in this Section 3.01 shall be effective only to the extent
specifically set forth herein with respect to the APAC Sale and shall not be
construed as a waiver of any future right to any prepayment pursuant to Section
2.11 of the Credit Agreement.
(c)The outstanding principal amount of Loans outstanding after giving effect to
the prepayment of Term Loans of the Retiring Lenders (as defined below)
resulting from the APAC Sale on or about the date hereof shall be deemed to be a
new tranche of Term Loans and “Extended Term Loans” in accordance with Section
2.23 of the Credit Agreement and shall constitute “Term Loans” and “Term B
Loans.” As of the date hereof, the Term Loans and Lenders are set forth in
Schedule I to this Consent.
3.02    Amendments.
Subject to the satisfaction of the conditions precedent specified in Section
6.01 below (including, without limitation, the Retiring Lender Repayment (as
defined below)), but effective as of the Consent Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:
(a)The following definitions of “Eighth Amendment” and “Eighth Amendment
Effective Date” are hereby added to the Credit Agreement in appropriate
alphabetical order:
““Eighth Amendment” means that certain Consent and Amendment to this Credit
Agreement, dated as of September 24, 2019, among the Borrower, the Agent and the
Lenders party thereto.
“Eighth Amendment Effective Date” means the “Consent Effective Date” as set
forth in the Eighth Amendment.”
(b)The definition of “Consolidated EBITDA” is hereby amended by restating clause
(a)(xiii) thereof as follows:
“(xiii) unusual or nonrecurring expenses or costs, including restructuring,
moving and severance expense, provided that the aggregate amount added to
Consolidated EBITDA pursuant to this clause (xiii) shall not exceed $10,000,000
in any four Fiscal Quarter period,”
(c)The following definitions of “Secured Indebtedness” and “Secured Net Leverage
Ratio” are hereby added to the Credit Agreement in appropriate alphabetical
order:
““Secured Indebtedness” means Total Indebtedness that is secured by a Lien on
any asset of the Borrower or any of its Subsidiaries.
“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness as of such date, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date for which
financial statements are available).”
(d)The definition of “Term Loan Maturity Date” is hereby amended and restated as
follows:


““Term Loan Maturity Date” means July 1, 2021 (or if such date is not a Business
Day, the immediately preceding Business Day)”.
(e)The Credit Agreement is hereby amended by replacing the text of each of
Section 2.10(a), Section 2.10(b), Section 2.11(b), Section 2.11(d), Section
2.12(c), Section 5.01(j), Section 5.01(k) and 5.14 with “[Reserved]”.
(f)Section 2.10(c) of the Credit Agreement is amended in its entirety to read as
follows:




2

--------------------------------------------------------------------------------




“To the extent not previously paid, all Term Loans shall be due and payable on
the Term Loan Maturity Date”.
(g)Section 2.11(a) of the Credit Agreement is amended in its entirety to read as
follows:


“(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, and
notwithstanding any other provision of this Agreement to the contrary, any
payment made by the Borrower pursuant to this Section 2.11(a) within the 90 days
following the Eighth Amendment Effective Date shall not be required to be made
on a pro rata basis among the Lenders.”
(h)Section 2.11 (c) of the Credit Agreement is amended in its entirety to read
as follows:


“(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event after the Eighth Amendment Effective Date, the Borrower shall, within
three Business Days after such Net Proceeds are received (and, in the case of
any event described in clause (e) of the definition of the term Prepayment
Event, on the date on which such Net Proceeds are received) prepay Borrowings of
Loans in an aggregate amount equal to (x) in the case of any Prepayment Event
(other than any event described in clauses (a) or (d) of the definition of the
term Prepayment Event), 100% of such Net Proceeds, (y) in the case of any
Prepayment Event described in clause (a) of the definition of the term
Prepayment Event, 100% of such Net Proceeds in excess of $5,000,000 in the
aggregate after the Eighth Amendment Effective Date, and (z) in the case of any
event described in clause (d) of the definition of the term Prepayment Event,
the Equity Contribution Percentage of such Net Proceeds.”
(i)The proviso at the end of Section 6.05(j) of the Credit Agreement is hereby
amended by replacing the text thereof with “provided that (i) no Event of
Default shall have occurred and be continuing, (ii) all sales, transfers and
other dispositions permitted by this clause (j) shall be made for fair market
value, (iii) all sales, transfers and other dispositions permitted by this
clause (j) above shall be for 100% cash consideration, and (iv) all Net Proceeds
thereof in excess of $5,000,000 in the aggregate for all such sales, transfers
and other dispositions after the Eighth Amendment Effective Date shall be
applied to prepay the Loans pursuant to Section 2.11(c)”.
(j)Section 10.02(b) of the Credit Agreement is hereby amended in its entirety as
follows:


“(b) Except as provided in Section 2.23, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the written consent of the
Required Lenders; provided that (A) any such agreement may, without the consent
of the Required Lenders (i) increase the Commitment of any Lender with the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder, with
the written consent of each Lender affected thereby, (iii) postpone the maturity
of any Loan, or any scheduled date of payment of the principal amount of any
Term Loan under Section 2.10, or any date for the payment of any interest or
fees payable hereunder, or reduce or forgive the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
with the written consent of each Lender affected thereby, and (B) no such
agreement shall (i) change Section 2.18(a), (b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (ii) change the percentage set forth in the definition
of “Required Lenders” or any other provision of any Loan Document (including
this Section) specifying the number or percentage of Lenders


3

--------------------------------------------------------------------------------




(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (iii) release all or substantially all of the Subsidiary Loan Parties
from their Guarantees under the Guarantee and Collateral Agreement (except as
expressly provided in the Guarantee and Collateral Agreement), without the
written consent of each Lender, (iv) release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender (except as expressly provided in the Security Documents) or (v)
change the order of priority of payments set forth in Section 2.4 of the
Guarantee and Collateral Agreement without the written consent of each Lender;
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent,
without the prior written consent of the Administrative Agent or the Collateral
Agent, as applicable, and (2) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of a particular Class (but not the Lenders of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and requisite percentage in interest of the affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time. Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower and consenting Lenders if (i) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.”


(k)Section 6.13(a) of the Credit Agreement is hereby amended in its entirety as
follows:


“(a) The Borrower will not permit the Secured Net Leverage Ratio as of the last
day of any fiscal quarter commencing, with the fiscal quarter ending December
31, 2020, to exceed the ratio set forth below opposite such fiscal quarter:
Fiscal Quarter
Secured Net Leverage Ratio
December 31, 2020
6.00 to 1.00
March 31, 2021
6.00 to 1.00
June 30, 2021 and each fiscal quarter ending thereafter
5.00 to 1.00



ARTICLE IV
REPRESENTATIONS AND WARRANTIES




The Borrower hereby represents and warrants to each Lender party hereto and the
Agent, as of the date hereof as follows:


4.01    Authority. The execution, delivery and performance by the Borrower of
this Consent, and the transactions contemplated hereby or thereby, have been
duly authorized by all necessary action, and this Consent is a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to


4

--------------------------------------------------------------------------------




applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
4.02    No Defaults. No Default or Event of Default has occurred and is
continuing.
4.03    Beneficial Ownership Certification. As of the date hereof, the
information included in the Beneficial Ownership Certification (as defined in
the Loan Agreement after giving effect to this Consent), if applicable, is true
and correct in all respects.


ARTICLE V
ACKNOWLEDGEMENTS


Acknowledgements. Each Lender hereto hereby consents, acknowledges and agrees
that on or about the date hereof, (i) the Borrower will repay loans under the
ABL Credit Agreement in an amount of not less than $35,000,000 (without a
permanent reduction in the commitments thereof), and (ii) no portion of the
proceeds of the APAC Sale that are applied to the loans under the ABL Credit
Agreement shall thereafter be deemed to constitute proceeds of any sale or
transfer of property or assets.


ARTICLE VI
CONDITIONS PRECEDENT AND FURTHER ACTIONS
6.01    Conditions Precedent. The limited consent and amendments in Article III
shall be deemed effective as of the date first set forth above when each of the
following conditions precedent have been satisfied in form and substance
satisfactory to the Agent and its counsel (such date, the “Consent Effective
Date”):
(a)The Agent shall have received duly executed counterparts of this Consent
which, when taken together, bear the authorized signatures of the Loan Parties,
the Agent and the Lenders party hereto;
(b)The Agent shall have received fully executed consents from each of the
required lenders under the ABL Credit Agreement and Junior Credit Agreement
approving the transactions contemplated hereby;
(c)The Borrower shall have paid all fees and expenses (provided that legal fees
required to be paid as a condition precedent to the occurrence of the Consent
Effective Date shall be limited to such legal fees as to which the Borrower have
received a summary invoice) owed to and/or incurred by the Agent and the
Required Lenders in connection with this Consent; and
(d)Each Lender that has not executed this Consent (a “Retiring Lender”) shall
have received payment of all principal, interest and fees in respect of the Term
Loan owing to such Retiring Lender from the Net Proceeds of the APAC Sale
described in the Notice of Prepayment (the “Retiring Lender Repayment”). In
connection therewith, the Borrower shall have prepaid Loans in an aggregate
principal amount of not less than $141,000,000 together with (i) all accrued and
unpaid interest thereon and (ii) the prepayment fees required to be paid under
Section 2.11(b) (prior to giving effect to this Consent) with respect thereto.


ARTICLE VII
[RESERVED]




ARTICLE VIII
MISCELLANEOUS
8.01    Successors and Assigns. This Consent shall be binding upon and inure to
the benefit of Loan Parties, Agent, Lenders, and their respective successors and
assigns. The successors and assigns of the Loan Parties include, without
limitation, their respective receivers, trustees, and debtors-in-possession.


5

--------------------------------------------------------------------------------




8.02    Further Assurances. The Borrower hereby agrees from time to time, as and
when requested by the Agent or any Lender, to execute and deliver or cause to be
executed and delivered all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Agent or such
Lender may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Consent and the other Loan Documents.
8.03    Loan Document. This Consent shall be deemed to be a “Loan Document” for
all purposes under the Credit Agreement.
8.04    Governing Law. THIS CONSENT AND, UNLESS EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.
8.05    Consent to Forum. THE BORROWER HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.09 of the Loan Agreement. A final judgment in
any proceeding of any such court shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or any other manner provided by
Applicable Law.
8.06    Severability. Wherever possible, each provision of this Consent shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Consent shall
remain in full force and effect.
8.07    Entire Agreement. This Consent constitutes the entire contract among the
parties relating to the subject matter hereof, and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.
8.08    Execution in Counterparts. This Consent may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Consent shall become effective on the
Consent Effective Date. Delivery of a signature page of this Consent by telecopy
or other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
8.09    Costs and Expenses. The Borrower agrees to reimburse Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Consent.
8.10    Reference to and Effect upon the Loan Documents. The Credit Agreement
and the other Loan Documents shall continue in full force and effect in
accordance with the provisions thereof, and are hereby ratified and confirmed.
In each case except as expressly provided in this Consent, the execution,
delivery and effectiveness of this Consent shall not operate as a waiver of any
right, power or remedy of Agent or any Lender under any of the Loan Documents,
nor constitute a waiver or amendment of any provision of any of the Loan
Documents. Upon the effectiveness of this Consent, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Loan Agreement as amended
hereby.
8.11    Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.


6

--------------------------------------------------------------------------------




Balance of Page Intentionally Left Blank
Signature Pages Follow







7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Consent and the parties have delivered this Consent, each as of the day and
year first written above.
 
BORROWER:


HORIZON GLOBAL CORPORATION,
a Delaware corporation


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: General Counsel, Chief Compliance Officer and Corporate Secretary





 
AGENT AND LENDERS:


JPMORGAN CHASE BANK, N.A.,
as Agent


By: /s/ Samir A. Hashmy
Name: Samir A. Hashmy
Title: Managing Director


 
 



 
Corre Opportunities Qualified Master Fund, LP, as a Lender

By: /s/ John Barrett
Name: John Barrett
Title: Managing Partner

 
Corre Opportunities II Qualified Master Fund, LP, as a Lender

By: /s/ John Barrett
Name: John Barrett
Title: Managing Partner

 
Corre Horizon Fund, LP, as a Lender

By: /s/ John Barrett
Name: John Barrett
Title: Managing Partner

 
NEWPORT GLOBAL CREDIT FUND (MASTER) LP, as a Lender

By: /s/ Anthony L. Longi, Jr.
Name: Anthony L. Longi, Jr.
Title: COO

 
NEWPORT GLOBAL OPPORTUNITIES FUND I-A LP, as a Lender

By: /s/ Anthony L. Longi, Jr.
Name: Anthony L. Longi, Jr.
Title: COO



8

--------------------------------------------------------------------------------





 
FIDELITY NATIONAL TITLE INSURANCE COMPANY, as a Lender

By: /s/ Anthony L. Longi, Jr.
Name: Anthony L. Longi, Jr.
Title: Authorized Signatory

 
COMMONWEALTH LAND TITLE INSURANCE COMPANY, as a Lender

By: /s/ Anthony L. Longi, Jr.
Name: Anthony L. Longi, Jr.
Title: Authorized Signatory





9

--------------------------------------------------------------------------------







SCHEDULE I


Lender
Term Loans
Corre Opportunities Qualified Master Fund, LP
$10,565,540.31
Corre Opportunities II Master Fund, LP
$2,841,420.31
Corre Horizon Fund, LP
$6,887,065.71
Newport Global Credit Fund LP
$196,395.97
Newport Global Opportunities Fund I-A LP
$3,257,161.24
Fidelity National Title Insurance Company
$938,684.88
Commonwealth Land Title Insurance Company
$313,731.58







10